UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                X

UNITED STATES OF AMERICA,

                                                             MEMORANDUM & ORDER


              - against -                                    93-CR-1340(RJD)

WONG CHI FAI,

                       Defendant.
                                                X


DEARIE,District Judge

       Before the Court is Wong Chi Fai's("Mr. Wong") Motion for Compassionate Release,

ECF No. 799, filed pursuant to the First Step Act of 2018. Mr. Wong asks the Court to reduce

his current life sentence to time served and order that he be released to the custody of his family

in New York, who have remained supportive throughout Mr. Wong's incarceration. For the

reasons that follow, the Court grants Mr. Wong's Motion.


                                        BACKGROUND



       On October 20,1995, Mr. Wong was sentenced to life imprisonment after a jury found

him guilty of extortion and racketeering conspiracies and related substantive charges, as well as

involvement in certain murders in furtherance ofthose conspiracies. ECF No. 799-1, at 1-2. Mr.

Wong's conviction relates to his participation in the "Tung On Gang," a gang located principally

in Chinatown in New York City and composed of members of the Tung On businessmen's

association and other young "street thugs." Br. of Def, 1997 WL 33782438, at *4(2d Cir. Feb.

13, 1997). At trial, the Government argued Mr. Wong was a leader ofthe Tung On Gang and

used his participation in businessmen's associations to disguise his unlawful activity. Id. at *5.
       Mr. Wong, who is now 65 years old, has served 26 years of his life term. He is

incarcerated at FCI Butner in North Carolina; his family resides in New York, though they visit

him regularly. ECF No. 799-2, at 1-2. Throughout his 26 years in prison, Mr. Wong has

maintained a "spotless" record—^he has had no disciplinary violations and consistently received

"outstanding" evaluations for his work as an orderly. Id. at 2-3. Three years ago, in 2016, Mr.

Wong was diagnosed with metastatic papillary thyroid cancer. ECF No. 799-1, at 2. Since then,

Mr. Wong has undergone multiple surgeries, including a thyroidectomy and a partial

esophagectomy, and received radiation treatment, all to no avail. Id. Two years after his

diagnosis doctors discovered a new mass in his throat, obstructing his airway and creating a

dangerous possibility of suffocation. ECF No. 801-1, at 3. Doctors recommended a

tracheostomy, which Mr. Wong declined. Id. Currently, Mr. Wong is receiving palliative

chemotherapy. Id. Mr. Wong regularly spits or coughs up blood as a result ofthe mass in his

throat and can barely eat. ECF No.799-4, at 4. Surviving on Ensure and milk, he has lost and

continues to lose considerable weight. ECF No. 799-2, at 4. Mr. Wong is reportedly in frail

condition and requires a walker to move from place to place. ECF No. 799-4, at 4.

       A report prepared two months ago by a Bureau of Prisons("BOP")doctor described Mr.

Wong's condition as "terminal" and estimated a life expectancy of 12 months but, remarkably,

declined to find that Mr. Wong's condition met the medical criteria for a "Terminal Medical

Condition" eligible for BOP-recommended Compassionate Release. ECF No. 801-1, at 3. The

BOP takes the position that Mr. Wong's 12-month life expectancy is the result of his voluntary

decision to decline a tracheostomy and it is thus by choice, rather than medical necessity, that his

life expectancy falls within the sub-18-month time frame the BOP deems appropriate for

Compassionate Release. In other words, should Mr. Wong consent to a tracheostomy, his life
expectancy might exceed 18 months, rendering him a less compelling candidate, in the BOP's

view,for Compassionate Release.


        At the request of Mr. Wong's counsel, Mr. Wong's medical records were also evaluated

by Dr. David M. Cognetti, Co-Director of Head and Neck Surgery at the Jefferson Center for

Head and Neck Surgery in Philadelphia, PA. ECF No. 799-2, at 7. Dr. Cognetti reported that

the cumulative impact of Mr. Wong's treatment "has had a significant impact on his function and

quality of life" and he continues to have "great difficulty with swallowing" and struggles to

maintain a healthy weight. Id- In Dr. Cognetti's medical opinion, Mr. Wong's condition "is

terminal with an end-of-life trajectory" and his remaining time "will be measured in months." Id.

at 8.



        On July 11,2019 Mr. Wong filed his Motion for Compassionate Release—just under two

months after the BOP-issued medical report declining to find a "Terminal Medical Condition."

ECF No. 799. The Government orally opposed the Motion during argument on July 29, 2019

citing Mr. Wong's voluntary decision to forego a tracheostomy.

                                         DISCUSSION


        Mr. Wong argues the Court should grant him Compassionate Release in light of his

serious, terminal medical condition. To that end, Mr. Wong would be released to the custody of

his family, who have supported him throughout his incarceration, and who are prepared to

provide the demanding and expensive medical care Mr. Wong will require upon release. The

Government, in consultation with the BOP,disputes the characterization of Mr. Wong's medical

condition, arguing that it is Mr. Wong's voluntary decision to decline a tracheostomy that cuts

his life short, and asserts that with the surgery he would likely live longer than 18 months—the
life expectancy landmark the BOP has informally adopted in recommending Compassionate

Release candidates. The Government, however, does not argue that if Mr. Wong were released

he would be a danger to the community or that his release would otherwise go against the 18

U.S.C. § 3553(a) sentencing factors.


       18 U.S.C. § 3582(c), as amended by the First Step Act, Pub. L. 115-391, 132 Stat. 5194,

provides in relevant part:


       [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion ofthe
       defendant...may reduce the term of imprisonment(and may impose a term of probation
       or supervised release with or without conditions that does not exceed the unserved
       portion of the original term ofimprisonment), after considering the factors set forth in
       section 3553(a)to the extent that they are applicable, if it finds that(i) extraordinary and
       compelling reasons warrant such a reduction...and that such a reduction is consistent
       with applicable policy statements issued by the Sentencing Commission.
       18 U.S.C. § 3582(c)(1)(A)(emphasis added).


       The Sentencing Commission has promulgated a policy statement regarding

Compassionate Release, contained in U.S.S.G. § 1B1.13, that provides guidance on the

"extraordinary and compelling reasons" warranting a sentence reduction. United States v. York.

2019 WL 3241166, at *4(E.D. Tenn. July 18,2019)(citing United States v. McGraw. 2019 WL

2059488, at *3(S.D. Ind. May 9, 2019)).


       Accordingly, pursuant to the statutory directive in 18 U.S.C. § 3582(c)(1)(A) and in

conjunction with the Sentencing Commission guidance provided in U.S.S.G. § 1B1.13, the Court

must consider three issues in evaluating Mr. Wong's Compassionate Release application:

(i) whether extraordinary and compelling reasons warrant a sentence reduction consistent with

the Sentencing Commission's policy statement,(ii) whether Mr. Wong is "a danger to the safety

of any other person or to the community," and (iii) whether the section 3553(a)factors "to the

extent they are applicable," weigh in favor of a sentence reduction. United States v. Bellamv.
2019 WL 3340699, at *2(D. Minn. July 25, 2019); York. 2019 3241166, at *5; United States v.

Beck. 2019 WL 2716505, at *7(D.N.C. June 28,2019); United States v. Johns. 2019 WL

2646663, at *3-4(D. Ariz. June 27,2019); McGraw.2019 WL 2059488, at *3.


    I.      Extraordinary and Compelling Reasons


         The Court finds there are "extraordinary and compelling reasons" supporting Mr. Wong's

Compassionate Release. The Application Notes to § IB 1.13 provide that "extraordinary and

compelling reasons" exist where "[t]he defendant is suffering from a terminal illness (i.e., a

serious and advanced illness with an end of life trajectory)," though "[a] specific prognosis of

life expectancy...is not required." McGraw. 2019 WL 2059488, at *3 (citing § 1B1.13

Application Notes). The guidance lists "metastatic solid-tumor cancer" as a specific example of

a "terminal illness." Id. The Application Notes also provide that if the defendant "(i) is at least

65 years old,(ii) is experiencing a serious deterioration in physical or mental health because of

the aging process; and (iii) has served at least 10 years or 75 percent of his or her term of

imprisonment, whichever is less" a sentencing reduction may be appropriate. Id- There are

extraordinary and compelling reasons supporting Mr. Wong's release under either approach.

         First. Mr. Wong has been diagnosed with metastatic papillary thyroid cancer—a

"metastic solid-tumor cancer" that, unfortunately, more than qualifies as a terminal illness,

regardless of Mr. Wong's precise life expectancy. Indeed, it is undisputed that Mr. Wong's

cancer is a "serious and advanced illness" that will result in his death. Though the BOP claims

that if Mr. Wong agreed to a tracheostomy his life expectancy would likely exceed 18 months—

the break point at which point the BOP will consider Compassionate Release—^this informal

policy holds no weight for the Court. The Application Notes specifically consider, and then

dispense with, a "specific prognosis of life expectancy" in determining whether "extraordinary

                                                  5
and compelling reasons" are present. Mr. Wong's "metastic solid-tumor cancer" causes him

extraordinary pain and discomfort, making it virtually impossible for Mr. Wong to eat, rendering

him weak and at times immobile and indisputably will result in Mr. Wong's death. This surely

constitutes an "extraordinary and compelling" medical condition. Compare with Beck, 2019 WL

2716505, at *7(granting compassionate release to 47-year-old woman with metastic breast

cancer who served approximately 6 years of 13.75-year sentence)


         Second. Mr. Wong recently turned 65 and, as a result of his cancer, regardless of whether

it is classified as "terminal," has experienced a "serious deterioration" in his physical health.

There is no question that his quality of life is far from enviable. Mr. Wong has also served 26

years of his life sentence—^more than the 10 years provided for in the Application Notes.

Therefore, Mr. Wong's age and current circumstances also make him a candidate for

Compassionate Release independent of the fact that he suffers from a terminal medical condition.

   II.      Danger to the Community


         The Sentencing Guidelines "provide that compassionate release is appropriate only where

the defendant is not a danger to the safety of any other person or to the community." Johns, 2019

WL 264663, at *3. Specifically, 18 U.S.C. § 3142(g) requires the Court consider (i)"the nature

and circumstances of the offense charged, including whether the offense is a crime of

violence...or involves a...firearm, explosive, or destructive device,"(ii)"the weight of the

evidence against the person,"(iii)"the history and characteristics of the person," and (iv)"the

nature and seriousness of the danger to any person or the community that would be posed by the

person's release." York, 2019 WL 3241166, at *7 (citing 18 U.S.C. § 3142(g)). In making this

assessment, the Court should also consider whether a term of supervised release would manage

any potential risk to the community. Johns. 2019 WL 264663, at *3.

                                                  6
       The Court is persuaded that Mr. Wong does not present a danger to the community in his

current state, and that any conceivable danger would be easily mitigated by supervision

conditions. First. Mr. Wong is frail, he requires a walker and can barely eat on his own. His

"frail condition""demonstrates that there are conditions the Court could impose to reasonably

assure the safety of any other person and the community." McGraw.2019 WL 2059488, at *4;

see also Bellamv. 2019 WL 3340699, at *6(noting defendant was "wheelchair-bound and

require[d] assistance to complete most of his daily activities" and thus did not pose a danger to

the community). Second, any remote possibility of dangerousness will be further diminished

because Mr. Wong will be released to the custody of his family, his whereabouts will be

restricted and he will not be permitted to have contact with his co-defendants or any other

associates from his former criminal life. Id.(granting Compassionate Release motion while

imposing conditions to ensure the defendant would "not have contact with those engaging in

criminal activity" and could not "conduct[] illegal business via telephone"). Third, though Mr.

Wong was convicted of participating in serious and violent criminal conduct, at this point, his

offenses are all almost 30 years old, if not older. Compare with Bellamv. 2019 WL 3340699, at

*6("While Bellamy does have a significant criminal history, most of his offenses are more than

28 years old, and all of his violent offenses are more than 28 years old...[h]is most recent prior

controlled substance offense is now more than 12 years old"). Finallv. it is notable that the

Government does not argue Mr. Wong's application should be denied because he poses a danger

to the community. The Government's sole basis for opposing Mr. Wong's application has to do

with his decision to decline a tracheostomy, a decision the Court has already determined does not

hold weight in its analysis. Therefore, like Bellamv. Mr. Wong's "serious, deteriorating

conditions," combined with "[t]he age of his prior violent...offenses" "lead[s] the Court to
conclude that he presents little risk of danger to any person in the community" and any possible

risk can be mitigated with appropriate conditions of release. Id.


   III.      Section 3553(a) Factors


       Under section 3553(a), the Court "shall impose a sentence sufficient, but not greater than

necessary, to comply with the purposes set forth in paragraph(2)of this subsection,"

considering:


       (1)the nature and circumstances ofthe offense and the history and characteristics of the
       defendant;
       (2)the need for the sentence imposed—
             (A)to reflect the seriousness ofthe offense, to promote respect for the law, and to
              provide just punishment for the offense;
              (B)to afford adequate deterrence to criminal conduct;
             (C)to protect the public from further crimes ofthe defendant; and
                (D)to provide the defendant with needed educational or vocational training,
              medical care, or other correctional treatment in the most effective manner;
       (3)the kinds of sentences available;
       (4)the kinds of sentence[s] and the sentencing range established for—
              (A)the applicable category of offense committed by the applicable category of
              defendant as set forth in the guidelines [issued by the Sentencing Commission ...;]
       (5) any pertinent policy statement guidelines [issued by the Sentencing Commission ...;]
       (6)the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and
       (7)the need to provide restitution to any victims of the offense.

          18 U.S.C. § 3553(a). The Court finds that notwithstanding the seriousness of Mr.

Wong's criminal conduct, the sentence served, combined with the period of supervised release

that will follow, appropriately "reflect[s] the seriousness ofthe offense,""promote[s] respect for

the law," and "provide[s]just punishment for the offense." Id. Indeed, Mr. Wong has already

served 26 years of his life sentence, the last three of which have been spent in medical purgatory.

Bellamv. 2019 WL 3340699, at *7("Bellamy has already served a significant portion of his

sentence and has done so in extraordinary and compelling circumstances given his deteriorating

health"); McGraw.2019 WL 2059488, at *5 (serving 17 years of a life sentence is "a significant

                                                 8
sanction" particularly where health issues rendered sentence "significantly more laborious than

that served by most inmates"). At this stage, to require Mr. Wong to serve out the rest of his life

sentence would be "greater than necessary to serve the purposes" of 18 U.S.C. § 3553(a)(2).

                                         CONCLUSION



       The Court finds that extraordinary and compelling reasons warrant a reduction in Mr.

Wong's sentence, and that neither dangerousness to the community nor the 18 U.S.C. § 3553(a)

factors sway in favor of a different result. Mr. Wong's Motion for Compassionate Release is

GRANTED and it is hereby ORDERED that Mr. Wong's sentence of imprisonment be reduced

to time served and it is further ORDERED that the BOP release Mr. Wong to the care of his

family in New York,to be supervised for life.


       The conditions of Mr. Wong's release are as follows:


    1. Mr. Wong must arrange his own transportation to New York and shall report to the U.S.

       Probation Office in the Eastern District of New York within 72 hours of his arrival in

       New York.


   2. Mr. Wong cannot commit another federal, state or local crime.

   3. Mr. Wong cannot unlawfully possess a controlled substance.

   4. Mr. Wong cannot unlawfully use a controlled substance and must submit to one drug test

       within 15 days of release from imprisonment. Subsequent drug testing may be suspended

       if the Court determines that Mr. Wong poses a low risk offuture substance abuse.

   5. Mr. Wong must comply with all standard conditions imposed by the Probation Office of

       the Eastern District of New York.
   6. Mr. Wong may not have £iny contact with his co-defendants or other current or former

      members ofthe Tun On Gang.


SO ORDERED.
Dated: Brooklyn, New York
      Julyj.42019

                                                   s/Raymond J. Dearie

                                                               1. DEARIE
                                                  United States District Judge




                                             10
